Case 2:19-cv-08542-JGB-RAO Document 30 Filed 09/08/20 Page 1 of 2 Page ID #:189



1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                        CENTRAL DISTRICT OF CALIFORNIA
9
      SHARON WILLIS, individually and         Case No. 2:19-cv-8542-JGB-RAOx
10
      on behalf of all other similarly         Hon. Jesus G. Bernal/Hon. Rozella A.
11    situated,                                Oliver
12                           Plaintiff,        [PROPOSED] ORDER
            v.                                 GRANTING STIPULATED
13                                             PROTECTIVE ORDER
14    COLGATE-PALMOLIVE CO.
15                Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
     [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     CASE NO. 2:19-cv-8542-JGB-RAOx
Case 2:19-cv-08542-JGB-RAO Document 30 Filed 09/08/20 Page 2 of 2 Page ID #:190



1          Having considered the parties’ Stipulated Protective Order, and good cause
2    appearing, the exchange of confidential information and discovery in the above
3    captioned action shall be made in accordance with the parties’ Stipulated Protective
4    Order.
5          IT IS SO ORDERED.
6
     Dated: September 8, 2020
7                                                 Honorable Rozella A. Oliver
8                                                 United States Magistrate Judge

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER                                  1
     CASE NO. 2:19-cv-8542-JGB-RAOx
